Exhibit 10.1

EXECUTION VERSION

Voting and Support Agreement

VOTING AND SUPPORT AGREEMENT (this “Agreement”), dated as of July 31, 2016, by
and among the stockholders listed on the signature page(s) hereto (together with
any subsequent stockholders or transferees who become “Stockholders” pursuant to
Section 3 below, collectively, the “Stockholders” and each individually, a
“Stockholder”), and SolarCity Corporation, a Delaware corporation (the
“Company”). Capitalized terms used and not otherwise defined herein shall have
the respective meanings ascribed to them in the Merger Agreement (as defined
below).

WHEREAS, as of the date hereof, each Stockholder is the beneficial owner of the
number of shares of Company Common Stock set forth opposite such Stockholder’s
name on Schedule A hereto (together with such additional shares of capital stock
that become beneficially owned (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) by such Stockholder, whether upon the exercise of
options, conversion of convertible securities or otherwise, after the date
hereof until the Expiration Date, the “Subject Shares”);

WHEREAS, concurrently with the execution of this Agreement, Tesla Motors, Inc.,
a Delaware corporation (the “Parent”), D Subsidiary, Inc., a Delaware
corporation and a wholly owned subsidiary of Parent (“Merger Sub”), and the
Company are entering into an Agreement and Plan of Merger, dated as of the date
hereof (the “Merger Agreement”), pursuant to which, upon the terms and subject
to the conditions thereof, Merger Sub will be merged with and into the Company
(the “Merger”), with the Company surviving the Merger as a wholly owned
subsidiary of Parent;

WHEREAS, each of the the Company Board and the Special Committee has adopted
resolutions, by unanimous vote at meetings duly called at which a quorum of
members of the Company Board and the Special Committee, respectively, were
present, (i) approving the execution, delivery and performance of this Agreement
and the Transactions, including the Merger, (ii) determining that entering into
this Agreement is advisable and in the best interests of the Company and its
stockholders and (iii) recommending that the Company’s stockholders adopt this
Agreement; and

WHEREAS, as a condition and inducement to the willingness of the Company to
enter into the Merger Agreement, the Company has required that the Stockholders
enter into this Agreement, and the Stockholders desire to enter into this
Agreement to induce the Company to enter into the Merger Agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree, severally and not jointly, as follows:

1. Voting of Shares. From the period commencing with the execution and delivery
of this Agreement and continuing until the Expiration Date, at every meeting of
the stockholders of the Company called with respect to any of the following, and
at every adjournment or postponement thereof, and on every action or approval by
written consent of the



--------------------------------------------------------------------------------

stockholders of the Company with respect to any of the following, each
Stockholder shall vote or cause to be voted the Subject Shares which such
Stockholder is entitled to vote and over which such Stockholder, solely or
solely in combination with other Stockholders, has direct or indirect voting
power:

(a) unless the Company Board or a duly authorized committee thereof has made a
Company Adverse Recommendation Change in accordance with Section 5.02(e) of the
Merger Agreement that has not been rescinded or otherwise withdrawn, in favor of
the adoption of the Merger Agreement and the approval of the transactions
contemplated thereby, including the Merger; and

(b) in the event that the Merger Agreement is terminated pursuant to
Section 8.01(g) of the Merger Agreement in order for the Company to enter into a
binding agreement that provides for a Superior Proposal (an “Accepted Superior
Proposal”) in accordance with Section 5.02(e) of the Merger Agreement, in favor
of such Superior Proposal if recommended to the stockholders by action of the
Company Board, the Special Committee or any other duly authorized committee of
the Company Board (“Board Action”) in the same proportion as the number of
shares of Company Common Stock owned by Unaffiliated Stockholders (as defined
below) that are voted in favor of approval of the Superior Proposal bears to the
total number of shares of Company Common Stock beneficially owned by
Unaffiliated Stockholders and, if recommended by Board Action, in such
proportion on any other matter with respect to such Superior Proposal that is
submitted for a vote of the stockholders of the Company; provided that in lieu
of voting in such proportion, each Stockholder may, in his or its sole
discretion, vote or cause to be voted all or a greater proportion of its Subject
Shares that such Stockholder is entitled to vote in favor of any matter referred
to in this Section 1(b).

(c) “Unaffiliated Stockholders” means beneficial holders of shares of Company
Common Stock other than the Stockholders. The Company shall timely provide to
each Stockholder sufficient information to confirm the manner in which the
Shares shall be, or have been, voted at any stockholder meeting pursuant to
Section 1(b).

2. Tendering of Shares. In the event that the Merger Agreement is terminated
pursuant to Section 8.01(g) of the Merger Agreement in order for the Company to
enter into a binding agreement that provides for a Superior Proposal in
accordance with Section 5.02(e) of the Merger Agreement that is structured as a
tender or exchange offer with a minimum condition of a majority of the
outstanding shares of Common Stock that is not waived, the Stockholders shall
(i) accept such offer in the same proportion as the number of shares of Company
Common Stock owned by Unaffiliated Stockholders that are tendered or exchanged
bears to the total number of shares of Company Common Stock owned by
Unaffiliated Stockholders and tender or exchange, as applicable, such proportion
of the Subject Shares pursuant to such offer, provided, that in lieu of
tendering in such proportion, each Stockholder may, in his or its sole
discretion, tender or exchange or cause to be tendered or exchanged all or a
greater proportion of its Subject Shares, and (ii) not withdraw any Subject
Shares tendered pursuant to such offer (unless recommended to do so by Board
Action). The Company shall timely provide to each Stockholder sufficient
information to confirm the manner in which the shares of Company Common Stock
shall be, or have been, tendered in any tender or exchange offer pursuant to
this Section 2.

 

2



--------------------------------------------------------------------------------

3. Transfer of Shares. Each Stockholder covenants and agrees that during the
period from the date of this Agreement through the Expiration Date, in the event
that such Stockholder Transfers any Subject Shares and does not retain voting
power over such Subject Shares but such Stockholder(s) either (i) remains a
beneficial owner of such Subject Shares, or (ii) retains economic benefits of
ownership of such Subject Shares, directly or indirectly, the Stockholders shall
require, as a condition precedent to such Transfer, the transferee to agree in
writing to be subject to each of the terms of this Agreement by executing and
delivering a joinder agreement in form and substance reasonably acceptable to
the Company. Upon the execution and delivery of a joinder agreement by any
transferee, such transferee shall be deemed to be a party hereto as if such
transferee’s signature appeared on the signature pages of this Agreement and
shall be deemed to be a Stockholder. For purposes of this Agreement, “Transfer”
means any direct or indirect transfer, sale, assignment, pledge, hypothecation,
grant of a security interest in or other disposal of all or any portion of the
Subject Shares, other than a bona fide charitable gift or donation, including,
without limitation, to The Musk Charitable Fund and The Musk Foundation
Charitable Fund.

4. Additional Covenants of the Stockholders.

(a) Further Assurances. From time to time and without additional consideration,
each Stockholder shall execute and deliver, or cause to be executed and
delivered, such additional instruments, and shall take such further actions, as
the Company may reasonably request for the purpose of carrying out the intent of
this Agreement.

(b) Waiver of Appraisal Rights. Each Stockholder hereby waives, to the full
extent of the law, and agrees not to assert any appraisal rights pursuant to
Section 262 of the DGCL or otherwise in connection with the Merger or any merger
in connection with an Accepted Superior Proposal (unless the Company Board or a
duly authorized committee thereof has made a Company Adverse Recommendation
Change (that has not been rescinded or otherwise withdrawn) with respect to any
and all Subject Shares held by the undersigned of record or beneficially owned.

5. Representations and Warranties of Each Stockholder. Each Stockholder on its
own behalf hereby represents and warrants to the Company, severally and not
jointly, with respect to such Stockholder as follows:

(a) Authority. Such Stockholder has all requisite power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby. This
Agreement has been duly authorized, executed and delivered by such Stockholder
and constitutes a valid and binding obligation of such Stockholder enforceable
in accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether considered in a proceeding in equity or at law). If such Stockholder is
a trust, no consent of any beneficiary is required for the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby. Other

 

3



--------------------------------------------------------------------------------

than as provided in the Merger Agreement and any filings by Stockholder with the
Securities and Exchange Commission, the execution, delivery and performance by
such Stockholder of this Agreement does not require any consent, approval,
authorization or permit of, action by, filing with or notification to any
Governmental Entity, other than any consent, approval, authorization, permit,
action, filing or notification the failure of which to make or obtain would not,
individually or in the aggregate, be reasonably expected to prevent or
materially delay the consummation of the Merger or such Stockholder’s ability to
observe and perform such Stockholder’s material obligations hereunder.

(b) No Conflicts. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, nor compliance with the
terms hereof, will violate, conflict with or result in a breach of, or
constitute a default (with or without notice or lapse of time or both) under any
provision of, any trust agreement, loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, instrument, permit, concession,
franchise, license, judgment, order, notice, decree, statute, law, ordinance,
rule or regulation applicable to such Stockholder or to such Stockholder’s
property or assets.

(c) The Subject Shares. Subject to the Loan Agreements, such Stockholder is the
record and beneficial owner of, or is a trust or estate that is the record
holder of and whose beneficiaries are the beneficial owners of, and has good and
marketable title to, the Subject Shares set forth opposite such Stockholder’s
name on Schedule A hereto, free and clear of any and all security interests,
liens, changes, encumbrances, equities, claims, options or limitations of
whatever nature and free of any other limitation or restriction (including any
restriction on the right to vote, sell or otherwise dispose of such Subject
Shares), other than any of the foregoing that would not prevent or delay such
Stockholder’s ability to perform such Stockholders obligations hereunder. Such
Stockholder does not own, of record or beneficially, any shares of capital stock
of the Company other than the Subject Shares set forth opposite such
Stockholder’s name on Schedule A hereto (except that such Stockholder may be
deemed to beneficially own Subject Shares owned by other Stockholders). Subject
to the Loan Agreements, there are no agreements or arrangements of any kind,
contingent or otherwise, obligating such Stockholder to Transfer, or cause to be
Transferred, any of the Subject Shares set forth opposite such Stockholder’s
name on Schedule A hereto (other than a Transfer from one Stockholder to another
Stockholder) and (ii) no Person has any contractual or other right or obligation
to purchase or otherwise acquire any of such Subject Shares. For purposes of
this Agreement, “Loan Agreements” means the several loan agreements that the
Stockholders have entered into with Goldman Sachs Bank USA and other third
parties, pursuant to which a portion of the Subject Shares have been pledged as
collateral described in filings with the Securities and Exchange Commission.

(d) Reliance by the Company. Such Stockholder understands and acknowledges that
the Company is entering into the Merger Agreement in reliance upon such
Stockholder’s execution and delivery of this Agreement.

6. Representations and Warranties of the Company. The Company represents and
warrants to the Stockholders as follows: The Company is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Delaware and has full corporate power and authority to execute and deliver
this Agreement and to consummate

 

4



--------------------------------------------------------------------------------

the transactions contemplated hereby. The execution and delivery of this
Agreement and the Merger Agreement by the Company and the consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized by the Company Board, and no other corporate proceedings on the part
of the Company are necessary to authorize the execution, delivery and
performance of this Agreement, the Merger Agreement by the Company and the
consummation of the transactions contemplated hereby and thereby. The Company
has duly and validly executed this Agreement, and this Agreement constitutes a
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
Laws affecting creditors’ rights generally and by general equitable principles
(regardless of whether enforceability is considered in a proceeding in equity or
at law).

7. Stockholder Capacity. No Person executing this Agreement who is or becomes
during the term hereof a director or officer, or any other similar function or
capacity, of the Company, Parent or any other Person shall be deemed to make any
agreement or understanding in this Agreement in such Person’s capacity as a
director or officer, or any other similar function or capacity. Each Stockholder
is entering into this Agreement solely in such Stockholder’s capacity as the
record holder or beneficial owner of, or as a trust whose beneficiaries are the
beneficial owners of, Subject Shares and nothing herein shall limit or affect
any actions taken (or any failures to act) by a Stockholder in such
Stockholder’s capacity as a director or officer, or any other similar function
or capacity, of the Company, Parent or any other Person. The taking of any
actions (or any failures to act) by a Stockholder in such Stockholder’s capacity
as a director or officer, or any other similar function or capacity, of the
Company, Parent or any other Person shall not be deemed to constitute a breach
of this Agreement, regardless of the circumstances related thereto.

8. Termination. This Agreement shall automatically terminate without further
action upon the earliest to occur (the “Expiration Date”) of (i) with respect to
the Stockholders’ obligations hereunder in respect of the Merger Agreement and
the Merger, (A) the Effective Time, (B) the termination of the Merger Agreement
in accordance with its terms and (C) the written agreement of the Stockholders
and the Company to terminate this Agreement, and (ii) with respect to the
Stockholders’ obligations hereunder in respect of a Superior Proposal, (A) the
effective time of any merger of the Company provided for in the binding
agreement that provides for such Superior Proposal or, if there is no provision
for such a merger, the closing of the transactions contemplated thereby and
(B) the termination of the binding agreement that provides for such Superior
Proposal in accordance with its terms.

9. Specific Performance. Each Stockholder acknowledges and agrees that (a) the
covenants, obligations and agreements contained in this Agreement relate to
special, unique and extraordinary matters, (b) the Company is relying on such
covenants in connection with entering into the Merger Agreement and (c) a
violation of any of the terms of such covenants, obligations or agreements will
cause the Company irreparable injury for which adequate remedies are not
available at law and for which monetary damages are not readily ascertainable.
Therefore, each Stockholder agrees that the Company shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain such Stockholder from committing any
violation of such covenants, obligations or agreements. These injunctive

 

5



--------------------------------------------------------------------------------

remedies are cumulative and shall be the Company’s sole remedy under this
Agreement unless the Company shall have sought and been denied injunctive
remedies, and such denial is other than by reason of the absence of violation of
such covenants, obligations or agreements.

10. Governing Law; Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware. In addition, each of the parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other party hereto or its
successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any federal court within the State of
Delaware).

(b) Each of the parties hereto hereby irrevocably submits with regard to any
such action or proceeding for itself and in respect of its property, generally
and unconditionally, to the personal jurisdiction of the aforesaid courts and
agrees that it will not bring any action relating to this Agreement or any of
the transactions contemplated by this Agreement in any court other than the
aforesaid courts. Each of the parties hereto hereby irrevocably waives, and
agrees not to assert as a defense, counterclaim or otherwise, in any action or
proceeding with respect to this Agreement, (i) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve in accordance with this Section 10, (ii) any
claim that it or its property is exempt or immune from the jurisdiction of any
such court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (iii) to the fullest extent
permitted by the applicable Law, any claim that (x) the suit, action or
proceeding in such court is brought in an inconvenient forum, (y) the venue of
such suit, action or proceeding is improper or (z) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

11. WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREIN. EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND
SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS CONTAINED IN THIS SECTION 11.

12. Amendment, Waivers, etc. Neither this Agreement nor any term hereof may be
amended or otherwise modified other than by an instrument in writing signed by
the Company and each of the Stockholders. No provision of this Agreement may be
waived, discharged or terminated other than by an instrument in writing signed
by the party against whom the enforcement of such waiver, discharge or
termination is sought.

 

6



--------------------------------------------------------------------------------

13. Assignment; No Third Party Beneficiaries. This Agreement shall not be
assignable or otherwise transferable by a party without the prior written
consent of the other parties, and any attempt to so assign or otherwise transfer
this Agreement without such consent shall be void and of no effect. This
Agreement shall be binding upon the respective heirs, successors, legal
representatives and permitted assigns of the parties hereto. Nothing in this
Agreement shall be construed as giving any Person, other than the parties hereto
and their heirs, successors, legal representatives and permitted assigns, any
right, remedy or claim under or in respect of this Agreement or any provision
hereof.

14. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered in accordance with the following clauses (i) and (ii): (i) by email to
the parties at the following email addresses (or at such other email address for
a party as shall be specified by like notice) and (ii) by email and hand
delivery to the parties’ counsel at the following email addresses and street
addresses (or at such other email address or street address for a party’s
counsel as shall be specified by like notice):

If to the Company, by email to:

 

 

SolarCity Corporation

  3055 Clearview Way   San Mateo, California 94402  

Attn:

   Tanguy Serra      Seth Weissman      Phuong Phillips  

Email:

   tserra@solarcity.com     

sweissman@solarcity.com

     pphillips@solarcity.com

and by email and hand delivery to:

 

  Skadden, Arps, Slate, Meagher & Flom LLP   525 University Avenue   Palo Alto,
California 94301  

Attn:

   Thomas J. Ivey  

Email:

   thomas.ivey@skadden.com

if to the Stockholders, by email to:

 

  Tesla Motors, Inc.   3500 Deer Creek Road   Palo Alto, California, 94304  

Attn:

   Jason Wheeler, Chief Financial Officer      Todd A. Maron, General Counsel  

Email:

   jasonw@tesla.com      todd@tesla.com

 

7



--------------------------------------------------------------------------------

and by email and hand delivery to:

 

  Wachtell, Lipton, Rosen & Katz   51 West 52nd Street   New York, New York
10019  

Attn:

   David C. Karp      Ronald C. Chen  

Email:

   DCKarp@wlrk.com      RCChen@wlrk.com

15. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the sole extent of such invalidity or unenforceability without rendering
invalid or unenforceable the remainder of such term or provision or the
remaining terms and provisions of this Agreement in any jurisdiction. If any
provision of this Agreement is so broad as to be unenforceable, such provision
shall be interpreted to be only so broad as is enforceable.

16. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings between the parties with respect thereto. No
addition to or modification of any provision of this Agreement shall be binding
upon either party unless made in writing and signed by both parties.

17. Section Headings. The article and section headings of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.

18. Counterparts. This Agreement may be executed in two or more counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts shall together constitute the same agreement.

[Remainder of page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

SOLARCITY CORPORATION By:   /s/ Lyndon Rive   Name:   Lyndon Rive   Title:  
Chief Executive Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

ELON MUSK, AS TRUSTEE OF THE

ELON MUSK REVOCABLE TRUST

DATED JULY 22, 2003

By:   /s/ Elon Musk   Name:   Elon Musk   Title:   Trustee



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

ELON MUSK /s/ Elon Musk



--------------------------------------------------------------------------------

Schedule A

 

Stockholder

  

Shares of Company Common Stock

Elon Musk (shares Company Common Stock held of record by The Elon Musk Revocable
Trust Dated July 22, 2003)    21,845,674

The Elon Musk Revocable Trust Dated July 22, 2003

   21,845,674